Exhibit 10.8

 

To Be Used For Named Executive Officers

 

Executive Restricted Stock Unit Agreement under
Assured Guaranty Ltd. 2004 Long-Term Incentive Plan

 

THIS AGREEMENT is effective as of the Grant Date (as defined in Section 1), and
is by and between the Participant and Assured Guaranty Ltd. (the “Company”).

 

WHEREAS, the Company maintains the Assured Guaranty Ltd. 2004 Long-Term
Incentive Plan (the “Plan”), and the Participant has been selected by the
committee administering the Plan (the “Committee”) to receive a Restricted Stock
Unit Award under the Plan; and

 

NOW, THEREFORE, IT IS AGREED, by and between the Company and the Participant, as
follows:

 

1.  Terms of Award.  The following words and phrases used in this Agreement
shall have the meanings set forth in this Section 1:

 

(a)                                  The “Participant” is
                                            

 

(b)                                 The “Grant Date” is February 9, 2012.

 

(c)                                  The number of “Covered Units” granted under
this Agreement is            Units.  Each “Unit” represents the right to receive
one share of Stock on the Delivery Date, subject to the terms of this Agreement
and the Plan.

 

(d)                                 The “Delivery Date” with respect to the
Covered Units shall be the earliest to occur of: (i) the third anniversary of
the Grant Date; (ii) the Participant’s death; and (iii) the date on which the
Participant becomes Permanently Disabled.

 

Other words and phrases used in this Agreement are defined pursuant to
Section 20, elsewhere in this Agreement or the Plan.

 

2.  Restricted Stock Unit Award.  This Agreement specifies the terms of the
“Restricted Stock Unit Award” granted to the Participant.

 

3.  Restricted Period.  Subject to Section 4 below, with respect to all Covered
Units, the “Restricted Period” for the Covered Units shall begin on the Grant
Date and end on the earlier to occur of (i) the third anniversary of the Grant
Date; or (ii) a Vesting Change in Control.  The Committee, in its sole
discretion, may accelerate the end of the Restricted Period.

 

4.  Termination of Employment.  Except as otherwise provided in this Section 4,
if the Participant’s Date of Termination occurs for any reason prior to the
completion of the Restricted Period, all Covered Units shall be immediately
forfeited.

 

(a)                                  Death or Disability.  If the Participant’s
Date of Termination occurs due to the Participant’s death or Disability prior to
the last day of the Restricted Period, the Restricted Period shall immediately
lapse upon such Date of Termination.

 

--------------------------------------------------------------------------------


 

(b)                                 Qualifying Termination Before a Change in
Control.  If the Participant’s Date of Termination occurs due to a Qualifying
Termination prior to the last day of the Restricted Period and prior to the date
of a Change in Control, then the Participant shall be treated as if his Date of
Termination had not occurred prior to the last day of the Restricted Period,
subject to the Participant not engaging in any Competitive Activity prior to the
last day of the Restricted Period and subject to the Participant signing and not
revoking a general release and waiver of all claims against the Company as
required by Section 7.1 of the Severance Plan.  If such release is not effective
within the sixty-day period required by Section 7.1 of the Severance Plan or in
the event that the Participant engages in a Competitive Activity prior to the
last day of the Restricted Period, the Participant shall immediately forfeit all
of the Covered Units.

 

(c)                                  Qualifying Termination On or After a Change
in Control.  If the Participant’s Date of Termination occurs due to a Qualifying
Termination prior to the last day of the Restricted Period but on or after the
date of a Change in Control that is not a Vesting Change in Control, then the
Participant shall be treated as if his Date of Termination had not occurred
prior to the last day of the Restricted Period subject to the Participant
signing and not revoking a general release and waiver of all claims against the
Company as required by Section 7.1 of the Severance Plan.  If such release is
not effective within the sixty-day period required by Section 7.1 of the
Severance Plan, the Participant shall immediately forfeit all of the Covered
Units.

 

5.  Delivery Date.  On the Delivery Date, the Participant shall receive a number
of shares of Stock in settlement of his or her Restricted Stock Unit Award.  The
number of shares of Stock that a Participant shall receive on the Delivery Date
shall be equal the number of Covered Units (which have not previously been
forfeited or cancelled).  Shares of Stock received by a Participant pursuant to
this Section 5 shall be free of restrictions otherwise imposed by this Agreement
and the Plan; provided, however that the shares of Stock shall remain subject to
the terms of this Agreement expressly applicable after such Delivery Date
(including, without limitation, Section 12).  As of the Delivery Date and
settlement of the Restricted Stock Unit Award pursuant to this Section 5, all
Covered Units (which have not previously been forfeited or cancelled) shall be
cancelled.

 

6.  Change in Control. In the event of a Change in Control, the Company, or the
entity that is the surviving entity or successor to the Company following such
transaction, may elect to (a) to continue this Restricted Stock Unit Award
subject to the terms of this Agreement and the Plan and subject to such
adjustments, if any, by the Committee as permitted by Section 5.2(f) of the
Plan; or (b), if the Change in Control also satisfies the definition of “change
in control event” as set forth in Treas. Reg. 1.409A-3(i)(5), to terminate this
Restricted Stock Unit Award and distribute shares of Stock consistent with
Treas. Reg. 1.409A-3(j)(4)(ix)(B).  In the event that the Company or its
successor chooses to terminate this award and make a distribution of shares of
Stock as provided in clause (b) of the previous sentence (in which case the
Change in Control is a Vesting Change in Control), the payment amount
attributable to dividends as described in and determined pursuant to Section 10
shall be determined as if the date of the Vesting Change in Control were the
Delivery Date and the number of shares of Stock to be delivered pursuant to
Section 5 shall be calculated as if the date of such Vesting Change in Control
were the Delivery Date and the shares of Stock received by a Participant
pursuant to this Section 6 shall be free of

 

2

--------------------------------------------------------------------------------


 

restrictions otherwise imposed by this Agreement and the Plan; provided, however
that the shares of Stock shall remain subject to the terms of this Agreement
expressly applicable after the Delivery Date (including, without limitation,
Section 12).

 

7.  Section 457A of the Code.  If the Covered Units would otherwise constitute
nonqualified deferred compensation subject to Code section 457A and the date on
which the Covered Units are no longer treated as subject to a substantial risk
of forfeiture for purposes of Code section 457A occurs prior to the Delivery
Date or a Vesting Change in Control, the terms of Exhibit A shall apply.

 

8.  Withholding.  All deliveries and distributions of shares of Stock under this
Agreement are subject to withholding of all applicable taxes.  At the election
of the Participant, and subject to such rules and limitations as may be
established by the Committee from time to time, such withholding obligations may
be satisfied through the surrender of shares of Stock which the Participant
already owns, or to which the Participant is otherwise entitled under the Plan;
provided, however, that such shares of Stock may be used to satisfy not more
than the Company’s minimum statutory withholding obligation (based on minimum
statutory withholding rates for Federal and state tax purposes, including
payroll taxes, that are applicable to such taxable income).

 

9.  Transferability.  Except as otherwise provided by the Committee, the
Restricted Stock Unit Award (and Covered Units subject to this award) may not be
sold, assigned, transferred, pledged or otherwise encumbered during the
Restricted Period.

 

10.  Dividends.  To the extent that the Covered Units have not otherwise been
forfeited  or cancelled prior to the Delivery Date, the Participant will be paid
a cash payment on the Delivery Date equal to the number of shares of Stock
delivered pursuant to Section 5 multiplied by the total amount of dividend
payments made in relation to one share of Stock with respect to record dates
occurring during the period between the Grant Date and the Delivery Date.

 

11.  Voting.  The Participant shall not be a shareholder of record with respect
to the Covered Units and shall have no voting rights with respect to the Covered
Units during the Restricted Period or prior to the delivery of shares of Stock
pursuant to Section 5 or 6 or Exhibit A.

 

12.  Cancellation and Rescission of Restricted Stock Unit Award.

 

(a)                                  The Committee may cancel, rescind, suspend,
withhold or otherwise limit or restrict the Restricted Stock Unit Award at any
time if the Participant engages in any “Competitive Activity.”

 

(b)                                 Immediately prior to the Delivery Date and
prior to the transfer of the shares of Stock to the Participant, the Participant
shall certify, to the extent required by the Committee, in a manner acceptable
to the Committee, that the Participant is not engaging and has not engaged in
any Competitive Activity.  In the event a Participant has engaged in any
Competitive Activity prior to, or during the twelve months after, the later to
occur of the Delivery Date or the last day of the Restricted Period (the
“Restrictive Covenant Period”) with respect to any Covered Units, the right to
delivery of shares with respect to such

 

3

--------------------------------------------------------------------------------


 

Covered Units may be rescinded by the Committee within two years of the last day
of the Restrictive Covenant Period.  In the event of any such rescission, the
Participant shall pay to the Company the amount of any gain realized as a result
of the prior delivery of shares applicable to the rescinded Covered Units, in
such manner and on such terms and conditions as may be required by the Company,
and the Company shall be entitled to set-off against the amount of any such gain
any amount owed to the Participant by the Company and/or Subsidiary.

 

13.  Heirs and Successors.  Subject to Section 6, this Agreement shall be
binding upon, and inure to the benefit of, the Company and its successors and
assigns, and upon any person acquiring, whether by merger, consolidation,
purchase of assets or otherwise, all or substantially all of the Company’s
assets and business.  If any benefits deliverable to the Participant under this
Agreement have not been delivered at the time of the Participant’s death, such
benefits shall be delivered to the Designated Beneficiary, in accordance with
the provisions of this Agreement and the Plan.  The “Designated Beneficiary”
shall be the beneficiary or beneficiaries designated by the Participant in a
writing filed with the Committee in such form and at such time as the Committee
shall require.  If a deceased Participant fails to designate a beneficiary, or
if the Designated Beneficiary does not survive the Participant, any rights that
would have been exercisable by the Participant and any benefits distributable to
the Participant shall be distributed to the legal representative of the estate
of the Participant.  If a deceased Participant designates a beneficiary and the
Designated Beneficiary survives the Participant but dies before the complete
distribution of benefits to the Designated Beneficiary under this Agreement,
then any benefits distributable to the Designated Beneficiary shall be
distributed to the legal representative of the estate of the Designated
Beneficiary.

 

14.  Administration.  The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan.  Any interpretation of this Agreement by the Committee and
any decision made by it with respect to this Agreement is final and binding on
all persons.  The Committee shall have the authority to obtain such information
from the Participant (including tax return information) as it determines may be
necessary to confirm that the Participant is in compliance with the requirements
applicable to Competitive Activity, and if the Participant fails to provide such
information, the Committee may conclude that the Participant is not in
compliance with such requirements.

 

15.  Plan Governs.  Notwithstanding anything in this Agreement to the contrary,
this Agreement shall be subject to the terms of the Plan, a copy of which may be
obtained by the Participant from the office of the Secretary of the Company; and
this Agreement is subject to all interpretations, amendments, rules and
regulations promulgated by the Committee from time to time pursuant to the Plan.

 

16.  Not an Employment Contract.  The Restricted Stock Unit Award will not
confer on the Participant any right with respect to continuance of employment or
other service with the Company or any Related Company, nor will it interfere in
any way with any right the Company or any Related Company would otherwise have
to terminate or modify the terms of such Participant’s employment or other
service at any time.

 

4

--------------------------------------------------------------------------------


 

17.  Notices.  Any written notices provided for in this Agreement or the Plan
shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax or overnight courier, or by postage paid first class
mail.  Notices sent by mail shall be deemed received three business days after
mailing but in no event later than the date of actual receipt.  Notices shall be
directed, if to the Participant, at the Participant’s address indicated by the
Company’s records, or if to the Company, at the Company’s principal executive
office.

 

18.  Fractional Shares.  In lieu of issuing a fraction of a share, resulting
from an adjustment of the Restricted Stock Unit Award pursuant to the Plan or
otherwise, the Company will be entitled to pay to the Participant an amount
equal to the fair market value of such fractional share.

 

19.  Amendment.  This Agreement may be amended in accordance with the provisions
of the Plan, and may otherwise be amended by written agreement of the
Participant and the Company without the consent of any other person.

 

20.  Definitions.  For purposes of this Agreement, words and phrases shall be
defined as follows:

 

(a)                                  Change in Control.  The term “Change in
Control” shall be defined as set forth in the Plan.

 

(b)                                 Competitive Activity.  The term “Competitive
Activity” shall mean (i) the Participant’s engaging in an activity, directly or
indirectly, whether as an employee, consultant, partner, principal, agent,
distributor, representative, stockholder (except as a less than one percent
stockholder of a publicly traded company or a less than five percent stockholder
of a privately held company) or otherwise, within the United States, Bermuda, or
the Cayman Islands, if such activities involve insurance or reinsurance of
United States based entities or risks that are competitive with the financial
guaranty insurance business then being conducted by the Company or any affiliate
and which, during the period covered by the Participant’s employment, were
conducted by the Company or any affiliate; or (ii) the Participant’s engaging in
any activity, directly or indirectly, whether on behalf of himself or herself or
any other person or entity (x) to solicit any client and/or customer of the
Company or any affiliate or (y) to hire any employee or former employee of the
Company or any present or former affiliate of the Company or encourage any
employee of the Company or affiliate to leave the employ of the Company or
affiliate; or (iii) the Participant’s violation of Section 7.3 of the Severance
Plan (relating to confidentiality).

 

(c)                                  Date of Termination.  A Participant’s “Date
of Termination” means, with respect to an employee, the date on which the
Participant’s employment with the Company and Subsidiaries terminates for any
reason, and with respect to a Director, the date immediately following the last
day on which the Participant serves as a Director; provided that a Date of
Termination shall not be deemed to occur by reason of a Participant’s transfer
of employment between the Company and a Subsidiary or between two Subsidiaries;
further provided that a Date of Termination shall not be deemed to occur by
reason of a Participant’s cessation of service as a Director if immediately
following such cessation of service the Participant becomes or continues to be
employed

 

5

--------------------------------------------------------------------------------


 

by the Company or a Subsidiary, nor by reason of a Participant’s termination of
employment with the Company or a Subsidiary if immediately following such
termination of employment the Participant becomes or continues to be a Director;
and further provided that a Participant’s employment shall not be considered
terminated while the Participant is on a leave of absence from the Company or a
Subsidiary approved by the Participant’s employer.

 

(d)                                 Director.  The term “Director” means a
member of the Board of Directors of Assured Guaranty, Ltd., who may or may not
be an employee of the Company or a Subsidiary.

 

(e)                                  Disability.  The Participant shall be
considered to have a “Disability” during the period in which the Participant is
unable, by reason of a medically determinable physical or mental impairment, to
engage in any substantial gainful activity, which condition, in the opinion of a
physician selected by the Committee, is expected to have a duration of not less
than 120 days.

 

(f)                                    Permanent Disability.  The Participant
shall be considered to be “Permanently Disabled” if he would be treated as
“disabled” in accordance with the provisions of Treas. Reg. §1.409A-3(i)(4).

 

(g)                                 Qualifying Termination.  The term
“Qualifying Termination” is defined in Section 1 of the Severance Plan.

 

(h)                                 Severance Plan.  The term “Severance Plan”
shall mean the Assured Guaranty Ltd. Executive Severance Plan.

 

(i)                                     Vesting Change in Control.  The term
“Vesting Change in Control” shall mean the date of a Change in Control where
this Restricted Stock Unit Award is terminated pursuant to Section 6(b) of this
Agreement.

 

Agreed Upon:

 

 

 

 

 

Assured Guaranty Ltd.

 

 

 

 

 

Participant

 

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SECTION 457A OF THE CODE

 

If the Covered Units constitute nonqualified deferred compensation subject to
Code section 457A and the date on which the Covered Units are no longer treated
as subject to a substantial risk of forfeiture for purposes of Code section 457A
(“457A Delivery Date”) occurs prior to the Delivery Date or a Vesting Change in
Control, then, in addition to the terms of the Agreement and the Plan, the terms
of this Exhibit A shall apply.

 

A-1.  Transfer of Shares.  On the 457A Delivery Date, the Participant shall
receive a number of shares of Stock in settlement of his or her Restricted Stock
Unit Award.  The number of shares of Stock that a Participant shall receive on
the Delivery Date shall be equal the number of Covered Units (which have not
previously been forfeited or cancelled).  Shares of Stock received by a
Participant pursuant to this Section 5 shall be free of restrictions otherwise
imposed by this Agreement and the Plan; provided, however that the shares of
Stock shall remain subject to the terms of this Agreement expressly applicable
after such Delivery Date (including, without limitation, Section 12).

 

A-2.  Cancellation of Covered Units.  As of the 457A Delivery Date, all Covered
Units (which have not previously been forfeited or cancelled) shall be
cancelled.

 

A-3.  Dividends.  To the extent that the Covered Units have not otherwise been
forfeited or cancelled prior to the 457A Delivery Date, the Participant will be
paid a cash payment on the 457A Delivery Date equal to the number of Covered
Units multiplied by the total amount of dividend payments made in relation to
one share of Stock with respect to record dates occurring during the period
between the Grant Date and the 457A Delivery Date.

 

--------------------------------------------------------------------------------